Order entered August 17, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-00879-CV
                                  No. 05-18-00880-CV

                      IN RE JOSE WILLIAM PATINO, Relator

              Original Proceeding from the County Criminal Court No. 6
                                Dallas County, Texas
                Trial Court Cause Nos. MC17A8234 and MC17A8235

                                       ORDER
                      Before Justices Bridges, Brown, and Boatright

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE